DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 has been considered by the examiner.
Allowable Subject Matter
Reference 1: Huang (US 20160149036).
Regarding claim 1, Huang teaches similar features of the claimed semiconductor device in fig. 4, comprising:
 	a plurality of epitaxy regions, wherein each of the plurality of epitaxy regions (420)  is merged with an adjacent epitaxy region of the plurality of epitaxy regions (see fig. 4); the first epitaxy region comprises a first facet and the second epitaxy region comprises a second facet (see fig. 4).
Huang fails to teaches “wherein each of the first facet and the second facet comprises a plurality of recesses and a plurality of residues in the plurality of recesses, wherein the plurality of residues are interposed between the first epitaxy region and the conductor, wherein the plurality of residues are interposed between the second epitaxy region and the conductor.” as claimed in claim 1.
Similarly, Huang does not teach “the source/drain region comprising merged epitaxy regions, the source/drain region comprising a first upper facet and a second 
Lastly, Huang does not teach “the first continuous epitaxial region having a first faceted surface and a second faceted surface, the first faceted surface and the second faceted surface each having a first roughened surface, the first roughened surface having a plurality of first recesses” in claim 15.

Reference 2: Chudzik (US 9437496)
Regarding claim 1, Chudzik teaches similar feature of the claimed semiconductor device in fig. 6, comprising:
a plurality of epitaxy regions, wherein each of the plurality of epitaxy regions (14)  is merged with an adjacent epitaxy region of the plurality of epitaxy regions (see fig. 6); the first epitaxy region comprises a first facet and the second epitaxy region comprises a second facet (see fig. 6)
Chudzik does not teach wherein each of the first facet and the second facet comprises a plurality of recesses and a plurality of residues in the plurality of recesses, wherein the plurality of residues are interposed between the first epitaxy region and the conductor, wherein the plurality of residues are interposed between the second epitaxy region and the conductor.” as claimed in claim 1.
Similarly, Chudzik does not teach “the source/drain region comprising merged epitaxy regions, the source/drain region comprising a first upper facet and a second upper facet, wherein each of the first upper facet and the second upper facet comprises a plurality of recesses” in claim 8.
Lastly, Chudzik does not teach “the first continuous epitaxial region having a first faceted surface and a second faceted surface, the first faceted surface and the second faceted surface each having a first roughened surface, the first roughened surface having a plurality of first recesses” in claim 15.

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “wherein the first epitaxy region comprises a first facet and the second epitaxy region comprises a second facet, wherein each of the first facet and the second facet comprises a plurality of recesses” in combination of all of the limitations of claim 1. Claims 2-7 include all of the limitations of claim 1.
claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “the source/drain region comprising merged epitaxy regions, the source/drain region comprising a first upper facet and a second upper facet, wherein each of the first upper facet and the second upper facet comprises a plurality of recesses” in combination of all of the limitations of claim 8. Claims 9-14 include all of the limitations of claim 8.
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device comprising: “the first continuous epitaxial region having a first faceted surface and a second faceted surface, the first faceted surface and the second faceted surface each having a first roughened surface, the first roughened surface having a plurality of first recesses” in combination of all of the limitations of claim 15. Claims 16-20 include all of the limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818